FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a - 16 or 15d - 16 of the Securities Exchange Act of 1934 For the month ofJune HSBC Holdings plc 42nd Floor, 8 Canada Square, London E14 5HQ, England (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F). Form 20-FX Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934). Yes No X (If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ). HSBC HOLDINGS PLC BLOCK LISTING Application has been made to the Financial Conduct Authority and the London Stock Exchange for a block listing of 46,000,000 Ordinary Shares of US$0.50 each for issue under the HSBC Share Plan 2011 (31,000,000), the HSBC International Employee Share Purchase Plan (1,000,000) and the Employee SAYE Plan (14,000,000) to be admitted to the Official List and to trading upon issue. The new Ordinary Shares will rank pari passu with the existing issued Ordinary Shares of the Company. Ben J S Mathews Group Company Secretary 22 June 2015 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. HSBC Holdings plc By: Name:Ben J S Mathews Title:Group Company Secretary Date:22 June 2015
